Holmes, Judge,
delivered the opinion of the court.
This is a suit in the nature of a bill in equity, filed in the St. Louis Land Court, in 1862, and removed by change of venue to the St. Louis Court of Common Pleas, praying the court to divest out of the defendants all the right, title and interest acquired by them in the tract of land therein described, and to vest the same in the plaintiff, and put him in possession ; and that an account might be taken of the rents and profits.
The petition sets forth the history of the plaintiff’s title from its origin under the Spanish Government to its final completion in a patent from the United States in 1862.
The answer, in like manner, states the main facts in the history of the defendants’ title from its origin under the former government to its final perfection in a patent, in 1852. Both patents include the land in controversy.
The grounds of equity stated in the petition are essentially these : 1. That the plaintiff has the better equity, and that the land justly belongs to him ; 2. That there was fraud on the part of the defendants, or their ancestors, in procuring a survey and patent to them for this land; and 3. That the defendants’ patent is a cloud upon his better title; of all which the defendants had notice.
The answer denies these equities, and claims that defendants have the prior title and better equity ; pleads in bar a final decree in chancery in a former suit between the same parties, upon the same identical equities, and insists that the plaintiff’s suit is barred by the great lapse of time.
The plaintiff obtained a decree that the title to said tract of land be divested out of the defendants and vested in the plaintiff and his heirs, and for rents and profits amounting to some $20,000, and the case comes up by appeal. The whole cause may be determined on a few essential points, without any necessity that we should discuss at large the immense array of facts and matters which are accumulated in the record, and which have been made the subject of elaborate argument on both sides, and been fully consid*434ered by the court. There are two patents for the same land; on the patents only there can be no question but that the elder patent conveys the absolute title from the United States, and consequently, if: there were nothing more, the junior patent must be ineffectual and void for the reason that the grantor at the date of the patent was not the owner o.f the land, and had nothing to convey—Polk’s Lessees v. Wendell, 9 Cranch, 79; Stoddard v. Chambers, 2 How. (U. S.) 318. The plaintiff, therefore, must claim, (as he does,) to go behind the patent into the history of the respective titles, in order to gain a prior or a better equity. The patents, respectively, relate back to the first or inceptive act, in the series of concurrent acts, which are necessary under the laws of the United States to complete the conveyance. It has been decided and may be considered as settled, that, under the acts of Congress on which these titles depend, the patent relates to the date of the filing of the claim—Landes v. Brant, 10 How. (U. S.) 373; Mitchell v. Handfield, 33 Mo. 438. Under this rule the defendants’ elder patent relates to the 26th day of February, 1806, (when Labeaume filed his claim,) and vests an absolute title as of that date.
The plaintiff’s junior patent cannot relate to any date prior to that of the confirmation of Brazeau, on the 22d day of September, 1810, for the reason that the record furnishes no evidence of an earlier date than that for the filing of his claim. On that day the Board of Commissioners takes notice of his claim and confirms it.
It does not appear that any claim had been filed or presented to the board, nor that any evidence of claim had been recorded, at any named date, in the name of Brazeau. If we could presume upon the facts of a confirmation appearing of that date, that all prior acts had been rightly done, there would still be no earlier date of the first act, to which the patent could be made to relate. The confirmation stands alone as the only inceptive.act to which the fiction of relation cán be applied in favor of this claim.
These first acts are the earliest equities that exist in favor *435of the parties, and against the Government, of which a court of justice can take notice. They are the inception of the titles, as emanating from the United States. Prior to such inception there existed nothing but the unconfirmed claim or inchoate Spanish title by concession or survey ; and this was nothing more than an equity addressed to the political power under the obligation of the treaty. It has uniformly been held that where two conflicting equities of this nature have been acted upon by the Government, and one of them recognized to the exclusion of the other, there was an en4 of the matter in the courts of law or in equity. The decision of the Government is conclusive respecting the comparative merits of such inchoate claims. So far, then, the defendants have the prior title and the superior equity. There is no evidence in the record, other than the confirmation (and the certificate following upon it), that either Brazeau or Chouteau, his assignee, had made any claim before the board.
The Commissioners appear to have acted upon the evidences which were filed and produced by Labeaume in support of his own claim. They confirmed the claim of Labeaume upon those evidences, among which were a concession, a recorded Spanish survey, and proofs of an actual possession urider them fo.r many years, and the confirmation was to be surveyed mainly upon the data given in those evidences.
At the same time they confirmed “the four arpents” to Brazeau, agreeably to his reservation in the deed to Labeaume (which, together with the petition and concession to Brazeau of the tract of four by twenty arpents, was before them), and upon no other evidence that appears ; and this confirmation was to be located and surveyed upon the evidences of the reservation as made.
There is nothing to show that the board thought of confirming the same land to both parties. They had no power to do so. If the claims had been made for the same land, or conflicting evidences of right, it would have been their func*436tion, and their duty, to decide between them, and to confirm the one, and reject the other. This was certainly not done; they confirmed both. Now, that the claim of Labeaume, upon the evidence produced by him, included this land, there would seem to be no room for any x-ational doubt. The only evidence before the board relating to the claim of Brazeau, was the petition, concession and deed of Brazeau, which Labeaume had filed as a part of his own evidence, conveying to him the sixteen arpents of the length of the concession to Brazeau, in which deed only the reservation by Brazeau was mentioned, to consist of four arpents of the twenty in length of the whole concession, “to be taken at the foot of the hillock iix the southern part of said land,” which land, according to the petition, was “ situate beyond the foot of the mound,” and was to begin at the “foot of the hill” on which the mound stood, and by> the concession was to “ begin beyond the mound” and extend “north northwest to the environs of Rocky branch,” and of which an end was to be bounded by the concession of Esther, which had no more fixed and definite location than had the concession to Brazeau.
It appeal’s that the land thus reserved was sold by Brazeau to Chouteau. Neither Brazeau nor Chouteau had any possession of any laud within the area of Labeaume’s claim, a.s presented and confirmed. No evidence of the sale to Chouteau, nor any survey, or possession, or claim of either of them, appears to have been, filed by anybody, nor produced before the board, in support of a claim for Brazeau. There is no reliable evidence whatever that the board intended to confirm to Brazeau any land within the area of Labeaume’s claim and possession. His claim was evidently confirmed to be sui’veyed elsewhere. Therefore, even if relation were to be had for both patents to the date of confirmations only, thus making them equal in time, the plaintiff could gain nothing in respect of any superior inceptive equity to this land.
Theulefeudants still hold that ancient possession as before, *437and there would be no ground here, either at law or in equity, on which the plaintiff could be entitled to relief now, to the dispossession of the defendants.
Roth.claims were confirmed to be surveyed. The plaintiff proceeds upon the theory, not that the same land was confirmed to both claimants, but that the four by four arpents were confirmed to Brazeau to be surveyed out of Labeaume’s claim, and within the area of Soulard’s survey, and that only the remainder of the claim was confirmed to Labeaume. This whole matter becomes, essentially, a question of the location of the confirmations which were made to be located by survey on the evidences relating to them respectively. Labeaume’s asserted claim was confirmed to him, though the entry in the proceedings of the board names a different number of arpents as the contents. The reservation of Brazeau was confirmed to him.
It necessarily follows, that, if the confirmation to Brazeau is to fall upon the same land as that of Labeaume, it must be the result of location and survey.
The larger part of the proofs, and much of the argument was directed to this subject, and really to the question of the true location of the reservation made by Brazeau ; and though not deemed absolutely necessary for the decision of the cause, it may be proper to say, that we áre impressed with the justness of the conclusion of Napton, J., in Magwire v. Tyler, 25 Mo. 433, that this whole controversy “ is purely one of locality ”; that “ pursuing it through all its ramifications, and looking at it in all its diversified shapes, it still resolves itself into this, and nothing else,” and that “the United States Surveyor is alone to determine this question,” subject only to the revision of his superior officers of the Land Office. Now the head of the Land Department had first finally determined this question in favor of the defendants, and given them the. survey on which the elder patent issued, and that survey has never been set aside or annulled, nor can it ever be annulled—United States v. Stone, 2 Wal. (U. S.) 525.
*438We concur also in the opinion of Mr. Justice Catron, in West v. Cochran, 17 How. (U. S.) 411, that the entry of the confirmation of Brazeau in the records of the board “ is so confused as to be unmeaning without reference to the title papers of the record,” and also, (as we may add,) to the deed from Brazeau to Chouteau (which was not before the board), in which Brazeau himself recites more distinctly what land he had intended by that reservation.
We agree also with his opinion in Magwire v. Tyler, 1 Black. 199, that this confirmation to Brazeau (if ever to be surveyed at all) was to be surveyed “ conformably to the reservation,” and that “that reservation was at the foot of the mound.” No competent'surveyor, we think, could properly locate it otherwise than in conformity with this fixed land mark and controlling call. Nor could any competent surveyor, upon the whole given data relating to the location and boundaries of the confirmation to Labeaume, properly survey it, otherwise than so as to exclude the Brazeau reservation from within the limits of his claim, as actually possessed under the Spanish survey, and as presented to the board and finally confirmed.
But the executive officers have settled this matter of the 'location and it is no longer open to judicial inquiry; nor, if it would be considered open under any special circumstances (of which no supposable example occurs to us) for a consideration of equities, have we found any satisfactory evidence of a superior equity in this matter in favor of the plaintiff.
As bearing upon any supposed equity grounded upon fraud or mistake, a patient consideration of the whole his tory of the origin and progress of these titles has resulted in a thorough conviction, that all the fraud or mistake there has been concerning it, arose from the same “confused” entry, and that the idea of locating Brazeau’s reservation within the area of Soulard’s survey for Labeaume has never been anything else than an unfortunate blunder.
As regarding the inceptive rights to which the patents re*439late, for the purpose of ascertaining the priority of title as between the two patents issued upon different inceptive equities, the whole matter falls within the jurisdiction of a court of law ; and in that there is no need of invoking the aid of a court of equity—Ross v. Barland’s Less. 1 Pet. 564; Landes v. Brant, 10 How. (U. S.) 373; French v. Spencer, 21 How. (U. S.) 228.
When the controversy has arisen between two conflicting inceptive rights only, before a patent has been issued to either party, or where one party stands on a prior inceptive equity, and the other on a junior equity and no patent, courts of equity have taken jurisdiction to protect the better equity, which had emanated from the Government. There are many cases of this kind concerning entries, pre-emption rights, and New Madrid locations, when the party stands in the position of a purchaser from the United States, for a valuable consideration paid. Even a right to have an entry by pre-emption where no money had, as yet, been actually paid, has been so protected as “a legal right” acquired under the acts of Congress. Such parties may be entitled to relief, against other persons than the Government itself, on the ground of fraud, or preventing a cloud upon a title, or multiplicity of suits, or injurious and unauthorized acts of public officers, or upon any other ground of ordinary chancery jurisdiction—Garland v. Wynn, 20 How (U. S.) 6; Barnard v. Ashley, 18 How. (U. S.) 44; United States v. Hughes, 11 How. (U. S.) 567; Carroll v. Stafford, 3 How. (U. S.) 441; Bodley v. Taylor, 5 Cranch, 191; Taylor v. Brown, 5 Cranch, 243; Huntsucker v. Clark, 12 Mo. 337; Berthold v. McDonald, 24 Mo. 131.
Courts of equity in this State exercise jurisdiction according to the principles of equity jurisprudence, excepting only as the same may have been modified by some special statute. Equities addressed to the political power do not fall within the scope of this jurisprudence any more than mere natural equities. There is really no case made on the record which can entitle the plaintiff to relief under any head of equity ju*440risdiction. The grounds of equity that are specially alleged in the petition consist, first, in a supposed priority of inceptive right; second, in the alleged fraud on the part of the defendants or their ancestors, which, so far as appears, consisted merely in a diligent prosecution of their claim before the several officers of the Land Department, resulting in a survey and patent to them for the land claimed, including the premises in dispute, in respect of which we find no proof of any fraud; and, third, in a supposed cloud upon the plaintiff’s title, so created.
The matter of the inceptive right has already been sufficiently disposed of. The fraud alleged does not concern any contracts, relations, privities, obligations, trusts, agencies, or any transactions or conduct whatever, arising between the parties, respecting any right, title or property which had emanated from the United States, and in respect of' which the plaintiff had acquired any prior or superior equity. Throughout the history of these claims the contending parties appear to have acted independently of each other, and pursued a separate struggle, to obtain the complete evidences of their respective titles, with conflicting pretensions, since the date of the confirmations, so far, at least, as any adverse claims to this same land have ever existed or been pretended. All such equities as may have existed in favor of either of the claimants under the former government and prior to the presentation of their claims for confirmation under the acts of Congress must be considered as merged and included in the equity or justice of the claims which were submitted to the action of the political power. And there is really no such thing in the case as what is meant in law by a cloud upon one’s title. In one sense there is, indeed, a very heavy cloud, and not a cloud merely, but a thunderbolt of annihilation upon the opposing title.
Still further, this board had a limited and special jurisdiction only, and no more power than the act of Congress conferred upon them. They had power “to hear and decide, in a summary manner, all matters respecting such claims” as *441had been filed upon “ notice in writing,” and been possessed or surveyed as required by the act of Congress, and of which the evidences had been delivered to the Recorder “ for the purpose of being recorded,” and upon no other claims of this class—act of Cong, of Mar. 2, 1805, 2 U. S. Stat. 326; act of Cong, of Mar. 3, 1807, § 7.
In such case all the facts must appear which are necessary to give jurisdiction, and show that the tribunal had authority to act and determine. It appears that the board, ex mero motu, confirmed a claim for Brazeau, of which no notice in writing had been given, of which no possession nor survey had been proved, and of which the evidences had neither been filed nor recorded, and were not produced by any one in the name of Brazeau.
We must hold that they had no jurisdiction, no power to act upon such a claim, and that the confirmation to Brazeau was a nullity. The plaintiff’s patent is therefore null and void both in its inception and its completion—Grignon’s Less. v. Astor, 2 How. (U. S.) 341; Chouteau v. Eckhart, 2 How. (U. S.) 374; Bissell v. Penrose, 8 How. (U. S.) 338; Landes v. Perkins, 12 Mo. 255; Patterson v. Fagan, 37 Mo. 81.
The plaintiff’s survey shares the fate of his title, and must fall with it, whether that title fails for the reason that the land had been previously surveyed and patented to another upon a prior inceptive right, or upon the ground that it it was void in its inception. If the plaintiff had shown a foundation for equitable relief under any recognized head of equity jurisprudence, it would not matter whether he had the legal title to this land or not. One legal title is enough. In such case the court would decree the title to be conveyed to him or to be vested in him by decree. His equity alone would be his sufficient title to relief.
The former decree in chancery between these parties proceeded upon the same substantial facts and grounds of equity that are here alleged again. The only essential differences that are insisted upon now, are, that when the former cause was litigated, the official survey and patent had located the *442plaintiff’s claims in another place, and that he has now a formal title, by patent to this land, which he did not have then. This may be true, but it cannot change his situation in reference to any equities upon which he might be entitled to relief. In this matter of the legal title, his complaint really concerns the priority of the title, or the action of the Government, over which the courts have no control. It has been shown that the plaintiff’s patent is wholly inoperative and ineffectual, for the reason that the grantor did not own at the time any right, title or interest in the land on which it could have effect, even if not otherwise void; aud further, that it is utterly void from its inception, for the reason that the confirmatio’n was void ; consequently, he has no more legal title now than he had at the date of the former suit. The equities are substantially the same as before, and the same matters were then adjudicated. The former decree is therefore a complete bar to this suit—Parish v. Ferris, 2 Black, 606; Perine v. Dunn, 4 J. Ch. 140; 2 Sto. Eq. Jur. § 1523.
The great lapse of time and the statute of limitations have been urged upon our consideration. On this it will be enough to say that the defence, resting upon a Spanish possession under a concession and recorded survey, and continued to the present time under an absolute title from the United States dated from the year 1806, needs no help, and could derive no additional strength against the plaintiff here from any statute or limitations.
The judgment will be reversed and the petition dismissed.
The other judges concur.